Citation Nr: 0827783	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  97-20 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for lung disease, to 
include chronic obstructive pulmonary disease (COPD) and 
bronchial asthma.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The veteran had active military service from October 1982 to 
January 1996, with prior service in the U.S. Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board previously remanded this case in December 2004 and 
October 2007.

In the October 2007 remand, the Board referred, for the 
second time, the issues of service connection for a 
psychiatric disorder (to include somatization disorder) and a 
generalized dry skin disability to the RO for appropriate 
action.  The record shows that action still has yet to be 
taken on those matters.  In February 2008, the veteran 
contacted the RO and additionally requested consideration of 
service connection for diabetes.  The above matters are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the October 2007 remand, the Board explained that a 
medical opinion was required to address whether the veteran 
is nicotine dependent, and if so, whether such nicotine 
dependence is related to her service smoking history.  The 
Board instructed the RO to schedule the veteran for both 
psychiatric and respiratory examinations.  The psychiatric 
examination was intended to determine if the veteran was 
nicotine dependent, and if so, whether such nicotine 
dependence is etiologically related to service.  (Nicotine 
dependence is recognized as a substance dependence disorder 
by the American Psychiatric Association.  See Diagnostic and 
Statistical Manual of Mental Disorders, American Psychiatric 
Association, at 32 (4th ed. 1994) (DSM- IV).)  The 
respiratory examination in part was intended to address 
whether any current lung disease is etiologically related to 
nicotine dependence originating in service.

The record shows that the veteran was scheduled for the above 
examinations in late December 2007, but that she failed to 
report.  In February 2008 she contacted VA and requested 
rescheduling of the VA examinations because of illness.  
Interestingly, the record shows that in response, the RO did 
forward a request to the AMC to reschedule the veteran for an 
examination.  The AMC apparently did not act on that request, 
and instead issued a supplemental statement of the case in 
March 2008 continuing the denial of the claim at issue.

In March 2008 the veteran responded to the supplemental 
statement of the case in two correspondences.  She asserted 
that she was too ill to report on the dates of the 
examinations, and that she misplaced the notification letter 
(presumably in explanation as to why she did not promptly 
contact the VA Medical Center (VAMC)).  Although she is 
unclear as to the nature of the illness, it appears she 
contends she was suffering from an allergic reaction to 
medication.  She indicated that she contacted the RO in 
January 2008 to reschedule the examinations, but had not 
received a response.

The Board finds that the veteran has presented good cause for 
her failure to report for the VA examinations scheduled in 
connection with the October 2007 remand.  The record shows 
that the RO reached the same conclusion, although the AMC did 
not acknowledge the RO's request for rescheduling of the 
veteran.  Under the circumstances, and given that the veteran 
has expressed her willingness to report, the Board will 
remand the case to afford the veteran further VA examination 
in connection with her appeal.

In the March 2008 statements, the veteran also requested that 
VA obtain her medical records from the Phoenix, Arizona, 
VAMC.  As records from that facility are not on file, the 
Board finds that remand is also required to obtain such 
records.

The Board lastly notes that at a March 1997 VA examination, 
the veteran indicated that she had applied unsuccessfully for 
disability benefits from the Social Security Administration 
(SSA).  The record shows that the RO has not attempted to 
obtain records for the veteran from the SSA.  As any records 
for the veteran in the possession of the SSA are potentially 
relevant to the claim, they should be obtained.  See 
generally, Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and attach to 
the claims files any records for the 
veteran from the Phoenix, Arizona, VAMC 
for the period from January 1996 to the 
present.

2.  The RO should attempt to obtain a 
copy of the SSA decision denying the 
veteran disability benefits, as well as a 
copy of the record upon which the 
veteran's denial of SSA disability 
benefits was based, and a copy of the 
records associated with any subsequent 
disability determinations by the SSA. 

3.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
to determine the presence and etiology of 
any nicotine dependence.  The examiner 
should elicit a detailed history from the 
veteran regarding her smoking history 
prior to, during and following her 
military service.  The examiner should 
also review the claims files, including 
service medical records.  If the 
psychiatrist determines that the veteran 
meets the diagnostic criteria in the DSM-
IV for nicotine dependence, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., at 
least a 50 percent probability) that such 
dependence was acquired in service and 
resulted in the continued use of tobacco 
products after service.  The rationale 
for any opinions expressed should be 
provided.

4.  The RO should then schedule the 
veteran for a VA respiratory examination 
to determine the nature and etiology of 
any current lung disease.  The claims 
folders must be made available to the 
examiner for review prior to the 
examination.  The examiner should provide 
an opinion with respect to each of the 
following:

a)  If the psychiatrist referenced in 
paragraph 3 determines that the veteran has 
nicotine dependence which originated during 
the veteran's active service, is it at least 
as likely as not (i.e., at least a 50 percent 
probability) that any current lung disease was 
causally related to in-service or post-service 
smoking which resulted from the inservice 
nicotine addiction?

b)  If the psychiatrist referenced in 
paragraph 3 determines that the veteran does 
not have nicotine dependence which originated 
during the veteran's active service, is it at 
least as likely as not that any current lung 
disease is directly related to the inservice 
tobacco use versus pre- and post-service 
tobacco use?

The rationale for any opinions expressed 
should be provided.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case and provide the appellant an 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


